DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5–9, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiraishi (US Pub. # 20160216634), hereinafter referred to as Shiraishi.
Regarding claims 1 and 7, Shiraishi teaches, “(Claim 1: lens mirror array) An image forming apparatus comprising: a lens mirror array (Fig. 4, ref. # 50) having a plurality of optical elements (para. [0042]), an optical element of the plurality of optical elements comprising: an incident surface (Fig. 5, 6; ref. # 61) on which light is incident; an emitting surface (64) configured to emit the light incident through the incident surface; at least one reflecting surface (62, 63) reflecting the light incident through the incident surface toward the emitting surface; a light shielding portion (72a, 72b) configured to block the light; wherein the incident surface (61) comprises: an effective surface configured to pass effective light emitted from the emitting surface, the effective light being light out of the light incident on the incident surface,; and a directional surface configured to direct unnecessary light to the light shielding portion, the unnecessary light being stray light out of the light incident on the incident surface (see [0049, 0052, 0053]; part of surface 61 is an effective surface since light passes from 61 to 64, without interruption, and another part of surface 61 (separate from first part), is a directional surface, since this light passes from here to 72a or 72b, without passing to 64); and wherein the lens mirror array is configured to guide reflected light from a document surface (Fig. 3, ref. # 50, 12); an image sensor configured to receive the reflected light from the document surface guided through the lens mirror array and output an image signal; and an image forming device configured to form an image based on the image signal output from the image sensor.”  
Regarding claim 8, Shiraishi teaches, “a light source emitting light (19ymck) based on the image signal, wherein the lens mirror array is configured to guide the light from the light source; a photoreceptor drum (22ymck) having a surface on which an electrostatic latent image is formed by receiving the light based on the image signal guided through the lens mirror array; and a developing device (24ymck) configured to supply a developing agent to the electrostatic latent image formed on the surface of the photoreceptor drum and to develop the electrostatic latent image [0020–0042].”  
Regarding claim 9, Shiraishi teaches, “wherein the image is formed by irradiating a photosensitive medium with light based on the image signal guided through the lens mirror array [0025].”  
Regarding claims 5 and 13, Shiraishi teaches, “wherein the at least one reflecting surface comprises an upstream-side reflecting surface (62) and a downstream-side reflective surface (63), wherein the upstream-side reflecting surface (62) reflects the effective light toward the downstream-side reflecting surface (63) and the downstream-side reflecting surface (63) reflects the effective light toward an emitting-side lens surface (64; see Fig. 6, 7).”  
Regarding claims 6 and 14, Shiraishi teaches, “wherein the emitting-side lens surface is configured to emit light incident through the incident surface (61 to 64; see Fig. 6, 7).”
Allowable Subject Matter
Claims 2–4, and 10–12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 2, the prior art does not teach or suggest the claimed, “wherein the directional surface is a free curved surface adjacent to the effective surface and projecting to an outside of the optical element so as to condense light incident on the directional surface toward the light shielding portion, wherein the free curved surface has a shape different from that of the effective surface.”  
Regarding claims 3, 4, 11, and 12, the prior art does not teach or suggest the claimed, “wherein the directional surface comprises: a cylindrical first pillar surface adjacent to a first side of the effective surface in a direction intersecting a main scanning direction, and a cylindrical second pillar surface arranged adjacent to a second side of the effective surface in the intersecting direction, wherein the first pillar surface curves along a plane orthogonal to the main scanning direction, wherein the curve is concentric with a point on the second pillar surface side of an optical axis of light incident on the effective surface, and wherein the second pillar surface curves along the plane orthogonal to the main scanning direction, wherein the curve is concentric with a point on the first pillar surface side from the optical axis.”  
Regarding claim 10, the prior art does not teach or suggest the claimed, “wherein the directional surface of the lens mirror array is a free curved surface adjacent to the effective surface and projecting to an outside of the optical element so as to condense light incident on the directional surface toward the light shielding portion, wherein the free curved surface has a shape different from that of the effective surface.”  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO–892 form. The references cited herewith teach image forming devices and lens mirror arrays, with configurations similar to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726. The examiner can normally be reached M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN D WALSH/            Primary Examiner, Art Unit 2852